Per Curiam.
This is an action to recover for the destruction of plaintiff’s saw mill by a fire claimed to have been set by an engine of defendant. There was a verdict for $600 in favor of plaintiff. Defendant moved for judgment notwithstanding the verdict. This was denied, and defendant appeals from the judgment thereafter entered on the verdict.
The sole question is whether there was any evidence that warranted the submission to the jury of the question whether the fire was started by an engine-of defendant. We have examined the record and find evidence making the question one for the jury to determine. A statement of the evidence here would, serve no useful purpose.
Judgment affirmed.